Citation Nr: 0010435	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease with chest pain (formerly hypertension with chest 
pain), evaluated as 10 percent disabling prior to July 22, 
1998, and as 60 percent disabling from July 22, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953 and from February 1954 to March 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, among other actions, denied 
claims for increased ratings for hypertension, with chest 
pain, and for impotence.  In March 1998, the Board remanded 
the hypertension claim for development, which has since been 
completed, and the Board granted a 20 percent evaluation for 
impotence.  

In August 1998, the RO, among other actions, granted a claim 
for a total rating for compensation purposes based on 
unemployability due to service-connected disabilities.  The 
appeal was returned to the Board in March 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to and from July 22, 1998, the veteran's 
hypertension has been manifested by diastolic pressures less 
than 110 and systolic pressures less than 200 and complaints 
of chest pain.  

3.  From July 22, 1998, the veteran's hypertensive heart 
disease has been manifested by chest pain, left ventricular 
dysfunction, and an ejection fraction of 45 to 47 percent; it 
has not been manifested by angina on moderate exertion or 
symptoms which would preclude more than sedentary employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
prior to July 22, 1998, for hypertension with chest pain are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (1998).  

2.  The criteria for an evaluation in excess of 60 percent 
for hypertensive heart disease with chest pain for the period 
beginning July 22, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997); 38 C.F.R. §§ 4.7, 4.14, 4.104, Diagnostic Codes 7005, 
7007, 7101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a) (West 1991).  
In this regard, the Board notes that the record includes an 
award letter indicating that the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA), effective August 1993.  The RO subsequently obtained 
some records from the SSA.  The veteran has not alleged that 
the SSA has additional records pertinent to the issue before 
the Board.  To the contrary, he has reported that all of his 
treatment for the disability at issue has been through VA.  
The record reflects that the pertinent VA records have been 
associated with the claims folder.  Therefore, the Board has 
determined that further delay of the appellate process for 
the purpose of requesting additional records from the SSA is 
not warranted. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected hypertension disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, beyond that which is detailed below.

Service connection for hypertension with chest pain, by 
history, was granted by rating decision dated in April 1976, 
and a 10 percent evaluation was assigned.  In October 1976, a 
20 percent evaluation was assigned.  The RO subsequently 
reduced the rating to 10 percent from February 1, 1992.  This 
decision was affirmed by the Board.  As noted above, during 
the pendency of the current appeal, the service-connected 
disability was reclassified as hypertensive heart disease 
with chest pain and a 60 percent rating was assigned from 
July 22, 1998.

VA treatment records dated from April 1992 to January 12, 
1998 show diastolic pressures of no more than 94 

On VA examination in February 1997, the veteran reported 7 to 
10 episodes of chest pain a year, which, the examiner opined, 
may or may not be related to exertion.  The veteran indicated 
that his chest pain, which included shortness of breath, had 
been very stable for the last few years, and was relieved by 
Nitroglycerin.  He reported participating in an exercise 
program where he reduced his weight from 304 to 256 pounds.  
He had had no chest pain or shortness of breath during these 
2 hour exercise classes.  He denied a history of cerebral 
vascular accident, transient ischemic attack, or symptoms of 
headache, syncope, or dizziness.  

On physical examination, the veteran's heart rate was 71 
beats per minute.  Blood pressure was 144/80 in the left arm 
and 114/74 in the right arm while supine, 144/78 in the right 
arm while sitting, and 172/88 in the right arm while upright.  
The veteran was found to have a regular rate and rhythm, with 
no murmurs.  Mild extremity edema was noted.  The examiner 
noted that a June 1992 echocardiogram showed normal right and 
left ventricular systolic function, valve structure, and 
valve function.  The assessment was evidence of hypertension, 
history of chest pain suggestive of angina, obesity, and 
hyperlipidemia, currently on Pravastatin.  The veteran's 
hypertension was thought not to be optimally controlled with 
current therapy, although only "mild" at present.  The 
examiner opined that the level of blood pressure should not 
preclude the veteran from performing any type of activities.  
Other than chest pain, for which it was thought that the 
veteran may require assistance, there was no evidence of 
organ damage.  Given the veteran's level of exercise ability 
it was felt that no further evaluation was needed with regard 
to the history of chest pain.  It was recommended that the 
veteran achieve more strict blood pressure control by 
increasing his dose of Verapamil.  

The veteran provided sworn testimony in support of his appeal 
at a Travel Board hearing before the undersigned in June 
1997.  He testified that he required medication for his 
hypertension and that his symptoms included blurred vision, 
chest pain, and pain and numbness in his arm.  He estimated 
that the disability was symptomatic approximately 5 to 6 
times per month.  

VA treatment records dated from January to April 1998 show 
diastolic readings below 100 and systolic readings below 170.

On VA general medical examination on July 1, 1998, diastolic 
readings were below 100 and systolic readings were below 180.  
The veteran's heart rate and rhythm were normal and there was 
no murmur.  No cardiovascular diagnosis was rendered.

VA exercise stress testing on July 22, 1998, revealed that 
the veteran was able to exercise to 7.5 METs (metabolic 
equivalent).  The ejection fraction was 47 percent.  An 
echocardiogram on that date disclosed dyskinetic inferior and 
posterior walls with severe hypokinesis, an estimated 
ejection fraction of 45 percent and concentric left 
ventricular hypertrophy.

Cardiac catheterization by VA in September 1998 disclosed 
non-obstructive coronary artery disease and mild left 
ventricular systolic dysfunction.

The report of a VA heart examination dated in October 1998 
notes that when the veteran was initially examined on July 
10, 1998, his blood pressure was 188/74, and his heart rate 
was 66.  S1 and S2 were normal.  There was an S1.  The 
veteran was referred for the above studies performed later in 
July 1998 and in September 1998.  The examiner reviewed the 
results of those studies.  The assessment was hypertension 
with minimal coronary artery disease, and congestive heart 
disease. 

The veteran's medical records were reviewed by a VA 
cardiologist in May 1999 for the purpose of determining the 
etiology of the veteran's chest pain.  He noted that the 
veteran's coronary artery disease was minimal and therefore 
was an unlikely cause of his chest pain.  He noted that the 
veteran definitely had hypertensive heart disease and opined 
that this could be the cause of the veteran's chest pain.  
However, he added that the fact that the veteran was able to 
exercise to 7.5 METs was indicative of at least a fair to 
good degree of exercise tolerance. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The rating criteria in effect for cardiovascular disorders 
prior to January 12, 1998, (former rating criteria) provide 
for the assignment of a 10 percent evaluation for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, and a 20 percent evaluation if 
diastolic pressure readings are predominantly 110 or more 
with definite symptoms.  A 40 percent rating is provided if 
diastolic pressure is predominantly 120 or more, and 
moderately severe symptoms are demonstrated.  A maximum 
evaluation of 60 percent is authorized if diastolic pressure 
is predominantly 130 or more and there are severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Effective January 12, 1998, the rating schedule for 
hypertension changed to provide for a 10 percent evaluation 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure of 160 or more, or; minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure predominantly 120 or 
more, and a 60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  60 percent is the maximum 
evaluation authorized..  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999).  

The former criteria for hypertensive heart disease provide a 
30 percent evaluation for definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, and moderate 
dyspnea on exertion.  A 60 percent evaluation requires marked 
enlargement of the heart, confirmed by roentgenogram, or an 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic pressure of 120 or more, which 
may later have been reduced, dyspnea on exertion, and 
preclusion of more than light manual labor.  A 100 percent 
evaluation is authorized for hypertensive heart disease if 
there are definite signs of congestive failure and more than 
sedentary employment is precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997).  

The new regulations in effect since January 12, 1998, provide 
a 30 percent evaluation for hypertensive heart disease when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation requires more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is authorized if there is chronic 
congestive heart failure; workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or if 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

The veteran's recorded diastolic pressure has been below 110 
and his recorded systolic has been below 200 throughout the 
period of this claim.  Prior to July 22, 1998, the veteran's 
heart rate and rhythm were consistently found to be normal, 
and no heart enlargement or dilation was found.  In addition, 
there was no objective evidence of angina or dyspnea on 
exertion, and no MET testing had been done.  Therefore, an 
evaluation in excess of 10 percent under the former or new 
criteria is not warranted during the period prior to July 
22,1998. 

The diagnostic testing on July 22, 1998, disclosed an 
ejection fraction of 45 to 47 percent, which warrants a 60 
percent evaluation under the new criteria.  The evidence 
demonstrates that the veteran retains a fair to good degree 
of exercise tolerance, having exercised to 7.5 METs in July 
1998.  In fact the 7.5 level of METs at which the veteran 
developed symptoms is consistent with a 10 percent evaluation 
under the new schedular criteria.  The veteran has coronary 
artery disease but it is not obstructive.  The functional 
impairment from the disability clearly would not preclude 
more than sedentary employment.  Therefore, for the period 
beginning July 22, 1998, the Board must conclude that the 
disability does not more nearly approximate the criteria for 
a 100 percent evaluation than a 60 percent evaluation under 
the former or new criteria. 


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
July 22, 1998, and in excess of 60 percent from July 22, 
1998, for hypertensive heart disease with chest pain 
(formerly classified as hypertension with chest pain) is 
denied.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


